DETAILED ACTION

This office action is in response to the application filed on 5/18/22.  Claims 1, 3-13, 15-19 are pending.  Claims 1, 3-13, 15-19 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-13, 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 9,463,129.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims an apparatus that includes structures of “a table,” “an overhead hood,” and at least one “grid plate.”  Additionally, the patent discloses features that read on Applicant’s claimed lift system, and electronic control system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 3-13, 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent Application 16/403,854.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application includes claims that recite structures of “a table,” “a hood,” and a “control panel.”  Additionally, the patent discloses features that read on Applicant’s claimed lift system, and claimed interchangeable plates.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional double patenting rejection, as the claims at issue have not in fact been patented. 
Claims 1, 3-13, 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,702,434.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims an apparatus that includes structures of “a table,” “an overhead hood,” “a plurality of interchangeable plates,” “a lift system,” and “an electronic control and monitoring system.”  
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.









Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 1 recites “said touch screen controller is industrial grade with a predetermined time between failures.”  However, the specification does not describe how this “predetermined time” would be known.  Moreover, it is impossible to predict the failure time of a touch screen controller as this is not a device that is intended to wear out over a known period, as would, for example, break pads on a car.  Therefore, it is unclear exactly what structures are being claimed with this recitation, or how the claimed functionality is provided by the claimed structures.  Appropriate correction is required. 



In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman in view of US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”) and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”).
Claim 1.  A grossing station, said station comprising: a table (Hallman, Fig. 5, #34); an overhead hood (Hallman, Fig. 5, #66) connected to said table; a plurality of interchangeable plates (Hallman, Fig. 1, #52) arranged in a trough (Hallman, Fig. 9, #42) of said table; a lift system (Hallman teaches a lifting mechanism, #38, discussed in at least paragraph [0042]) connected to said table; and an electronic control and monitoring system (Hallman does not teach an electronic control and monitoring system, however Bisson teaches a system that monitors various aspects of an HVAC system; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the monitoring system of Bisson for the motivation of being able to optimize the efficiency of the ventilation system as discussed in Bisson paragraph [0002]) in communication with a touch screen controller (Bisson teaches the use of a touch screen in paragraph [0040]), an alarm system (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710) and a LED light system (Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; additionally Chan provides motivation in paragraph [0003], being that LED lights last 15,000 hours while incandescent lights only last 2,000 hours) of the grossing station, wherein said touch screen (Bisson teaches the use of a touch screen in paragraph [0040]) controller arranged on a surface of said overhead hood of the station (Hallman, paragraph [0042] teaches, “switches also may be arranged on the table 40 at a predetermined position or any other surface of the grossing station 20 to operate the blower and ventilation system, lights, computers, etc., for the grossing station 20;” therefore it would have been an obvious matter of design choice to place the controller on any desired surface including a surface of the overhead hood), said touch screen controller having arranged thereon in communication with at least one manual toggle switch for overriding said electronic control and monitoring system and controlling bus systems if a system failure occurs, said manual toggle switch controls lights of the station, ventilation of the station, water for the station or a formalin system of the station (Hallman, paragraph [0042] teaches, “other switches also may be arranged on the table 40 at a predetermined position or any other surface of the grossing station 20 to operate the blower and ventilation system, lights, computers, etc., for the grossing station 20;” it would have been obvious to one of ordinary skill to use these switches if the electronic control system were not working), said touch screen controller is industrial grade with a predetermined time between failure values (Applicant’s language does not recite any specific structures that patentably differentiate over the prior art touch screen of Bisson; Examiner takes Official Notice that it would have been obvious to provide a durable touch screen controller, or in Applicant’s terminology “industrial grade”, in order to provide a longer useful life for the apparatus).
Claim 11.  The grossing station of claim 1 further comprising an air flow rate meter (Bisson teaches measuring “an air flow through the air filter” in paragraph [0037]).
Claim 12.  The grossing station of claim 1 wherein said alarm system allows a user to turn off any warning or alarm not needed for a predetermined autopsy, necropsy or pathology procedure (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710).
Claim 13.  A grossing station, said station comprising: a table (Hallman, Fig. 5, #34); an overhead hood (Hallman, Fig. 5, #66) connected to said table; a plurality of interchangeable plates (Hallman, Fig. 1, #52) arranged in a trough (Hallman, Fig. 9, #42) of said table; a lift system (Hallman teaches a lifting mechanism, #38, discussed in at least paragraph [0042]) connected to said table; and an electronic control and monitoring system (Hallman does not teach an electronic control and monitoring system, however Bisson teaches a system that monitors various aspects of an HVAC system; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the monitoring system of Bisson for the motivation of being able to optimize the efficiency of the ventilation system as discussed in Bisson paragraph [0002]) in communication with a touch screen controller (Bisson teaches the use of a touch screen in paragraph [0040]), an alarm system (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710) and a LED light system (Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; additionally Chan provides motivation in paragraph [0003], being that LED lights last 15,000 hours while incandescent lights only last 2,000 hours) of the grossing station, wherein said LED light system arranged in a bottom surface of said hood (Hallman paragraph [0047] discloses “It should be noted that any necessary lighting and associated electronics to control the lighting may be arranged on surfaces of the hood 66”), said LED light system having a plurality of LED light fixtures, said LED light fixtures provide double light coverage on said table, said LED light fixtures having an approximate seven inch diameter reflector, a single LED array source, an approximate sixty degree viewing angle, 
Claim 15.  The grossing station of claim a first, second and third said plurality of light fixtures are circular shaped (Chan, Fig. 8 teaches circular light fixtures), said second light fixture is arranged at a center point of said hood, said first light fixture is arranged approximately eighteen inches from said second light fixture in a first direction, said third light fixture is arranged approximately eighteen inches from said second light fixture in a second direction, said first, second and third light fixture are arranged on a same line. (regarding the claimed spacing and size of the claimed lights, Chan paragraph [0073] teaches “additional light output can be provided by increasing the number of such lighting assemblies, including more closely positioning these together compared to the spacing shown herein;” additionally light fixtures are well known in the prior art and they are readily available in a variety shapes and sizes, these claimed changes in size are considered to be an obvious matter of design choice that to not structurally distinguish over the prior art LED lamps of Chan; it would have been obvious matter of design choice to select light fixtures of any desired size since such a modification would have involved a mere change in the size of a component and a change is size is generally recognized as being within the level of ordinary skill in the art;  In re Rose, 105 USPQ 237, (CCPA 1955)).
Claim 16.  The grossing station of claim 15 wherein said LED light fixtures provide double light coverage (double light coverage is considered to be that which is shown in Applicant’s Fig. 27) at a center work area (regarding the claimed spacing and size of the claimed lights, Chan paragraph [0073] teaches “additional light output can be provided by increasing the number of such lighting assemblies, including more closely positioning these together compared to the spacing shown herein;” additionally light fixtures are well known in the prior art and they are readily available in a variety of sizes, these claimed changes in size are considered to be an obvious matter of design choice that to not structurally distinguish over the prior art LED lamps of Chan; it would have been obvious matter of design choice to select light fixtures of any desired size since such a modification would have involved a mere change in the size of a component and a change is size is generally recognized as being within the level of ordinary skill in the art;  In re Rose, 105 USPQ 237, (CCPA 1955)).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”) and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent 6,162,269 to Greenlees et al. (“Greenlees”).
Claim 3.  The grossing station of claim 1 further comprising a filter hour meter, said filter hour meter is a configurable and flow-based meter (Bisson teaches monitoring an air filter over time to measure when it needs to be change in at least paragraph [0035], but does not explicitly discuss measuring hours that the filter has been in service; the use of an hour meter is well known in the art of air filters; Greenlees teaches an hour monitor to measure how long a filter has been in service, see column 2, lines 2-5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of Bisson with the hour meter of Greenlees for the purpose of monitoring a filter and knowing when to replace it, since replacing a filter at the necessary time is a stated goal of Bisson), a filter use is recorded only when air flow reaches said filter and is above a minimum limit that is set by a user (Applicant’s specification, paragraphs [00645]-[0065] discuss a user set minimum air flow limit to allow the system to not measure usage when there is no air flow through an air filter; Bisson teaches setting a threshold in Fig. 11H and paragraph [0108]; therefore, therefore a filter will not be indicated as needing replacement unless there is airflow that causes at least the pressure differential that is set by the user; also see Fig. 15 step #610 in which the fan is turned “on”; in other words the determination of whether a filter must be replaced is not made if there is not airflow as a result of the fan being turned off).
Claim 4.  The grossing station of claim 3 further comprising a flow sensor in electrical communication with said filter hour meter and an on/off switch in electrical communication with a blower (Bisson teaches the use of a flow sensor in at least paragraphs [0035]-[0037]; additionally, Hallman and Bisson both have the capability of turning a blower on and off).
Claim 5.  The grossing station of claim 3 wherein said filter hour meter is configured by said user to have a maximum filter usage hours to trigger an alarm (the use of an hour meter is well known in the art of air filters as is taught at least by Greenlees), a filter monitoring is enabled or disabled by said user (Greenlees teaches the use of an hour meter that measures time while the apparatus is in operation; this is equivalent to measuring time when an air flow threshold measurement limit is set as greater than zero; additionally Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710; turning off the alarm is equivalent to disabling the filter monitoring).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent Application Publication 2010/0164736 to Byers et al. (“Byers”).
Claim 6.  The grossing station of claim 1 further comprising an eco mode system, said eco mode system detects a presence of an individual in proximity to the station (Hallman and Bisson do not teach using a proximity sensor to turn on or off the system, however, Byers teaches using a motion detector in at least paragraph [0055] and Figs. 4-5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the motion detection system of Byers with the apparatus of Hallman and Bisson for the predictable benefit of reducing power consumption).
Claim 7.  The grossing station of claim 6 wherein said eco mode system having a motion detection sensor arranged on a surface of the station (Byers teaches the use of a motion detector in paragraph [0055]; regarding the claimed location of the sensor, it would have been an obvious matter of design choice to place the sensor at any desired location on the apparatus).
Claim 8.  The grossing station of claim 6 wherein said eco mode system having a user set length of time, said eco mode system turns off lights and ventilation of the station when the station is left unused for said user set length of time (Byers, paragraph [0030] and Fig. 3).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent Application Publication 2005/0062594 to Takashima et al. (“Takashima”).
Claim 9.  A grossing station, said station comprising: a table (Hallman, Fig. 5, #34) said table having a door on a front thereof (Hallman, Fig. 8, #28 teaches a door); an overhead hood (Hallman, Fig. 5, #66) connected to said table; a plurality of interchangeable plates (Hallman, Fig. 1, #52) arranged in a trough (Hallman, Fig. 9, #42) of said table; a lift system (Hallman teaches a lifting mechanism, #38, discussed in at least paragraph [0042]) connected to said table; and an electronic control and monitoring system (Hallman does not teach an electronic control and monitoring system, however Bisson teaches a system that monitors various aspects of an HVAC system; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the monitoring system of Bisson for the motivation of being able to optimize the efficiency of the ventilation system as discussed in Bisson paragraph [0002]) in communication with a touch screen controller (Bisson teaches the use of a touch screen in paragraph [0040]), an alarm system (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710) and a LED light system (Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; additionally Chan provides motivation in paragraph [0003], being that LED lights last 15,000 hours while incandescent lights only last 2,000 hours) of the grossing station; and a remote warning system arranged on the grossing system (Applicant’s remote warning system is interpreted as a sensor “arranged on the grossing system” that transmits data to a remote location; Bisson teaches sensors, such as temperature, that are inherently located on the system, and which transmit to a remote location wirelessly, as taught in paragraph [0030]), said remote warning system monitors a formalin tank and a waste tank, said formalin tank and said waste tank are arranged within said table behind said door (Hallman, Fig. 10 #30) said remote warning system displays a warning indicator if said formalin tank is empty or if said waste tank is full (Hallman does not teach a tank level alarm; Takashima teaches a fuel overflow alarm system; it would have it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with an overflow alarm since formalin is also a hazardous liquid that a user would want to keep from spilling, and since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results; also see Takashima paragraph [0002]), said formalin tank having a low level  sensor arranged thereon, said waste tank having a high level sensor arranged thereon, said low level sensor and said high level sensor in communication with said remote warning system (Takashima teaches both full and empty tank detection switches in paragraph [0035]), said low level sensor and said high level sensor arranged directly on an outer or inside surface of said formalin tank and said waste tank (Examiner takes Official Notice that it would have been obvious to provide the high and low level sensors on an inside surface of said formalin tank and said waste tank because if they were not located there they would not function as desired; moreover, Examiner take Official Notice that various types of float sensors are known in the prior art including, for example, float type sensors such as found in a toilet tank).
Claim 10.  The grossing station of claim 9 wherein said remote warning system sends said warning indicator to a remote server, the grossing station, or electronic device, said remote warning system monitors a filter replacement system and an air flow monitor (Bisson paragraph [0030] teaches, “The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20”) said remote warning system having a report transmit frequency setting, said remote warning system sets a remote server IP address and port, said remote warning system enables or disables remote access for the grossing station (Examiner take Official Notice that internet enabled wireless communications are well known, and that the term “wireless communications” encompasses various well-known internet communications protocols such as the use of an IP address, and furthermore, that Bisson’s teaching of a “wireless communication link” implies the use of well-known internet communication protocols and makes obvious the use of such wireless internet protocols), said table having a shelf arranged therein behind said door, said shelf has said formalin tank arranged thereon (see Hallman, Fig. 10 #30).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent 6,082,392 to Watkins, Jr. (“Watkins”).
Claim 17.  Hallman teaches a grossing table that includes “an integrated liquid system for holding formalin,” and in paragraph [0041] discusses storing formalin, which is a hazardous chemical which requires careful handling.  The teachings Watkins are directed toward the handling of petroleum fuels.  Hallman does not teach a formalin cart that is a separate apparatus than the grossing table; Watkins teaches a separate refueling apparatus; It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the structures and techniques of Watkins with the apparatus of Hallman in order to manage pumping of formalin in the same manner that fuel is managed.  Using the techniques of Watkins with the apparatus of Hallman would have been obvious since these techniques known work in one field of endeavor (fuel distribution) would have prompted variations for use in a different field (formalin distribution for an autopsy) since the variations to the apparatus of Hallman would be predictable to one of ordinary skill in the art.
Applicant recites:
The grossing station of claim 1 further comprising a formalin refill system, said formalin refill system comprising: a formalin container having a formalin level sensor arranged thereon (Hallman teaches a formalin refill system with a container, at least in paragraph [0041] which discusses a formalin storage container and appropriate piping; additionally, Watkins teaches a tank at Fig. 1, #200; regarding a level sensor, regarding a level sensor, see Watkins, column 3, lines 1-7); a cart with wheels or rollers (Watkins, Fig. 1 teaches a truck with wheels), said formalin container is arranged on said cart (Watkins, Fig. 1, tank is #200), said cart having a handle on one end thereof (Watkins, Fig. 1, teaches a ladder, which includes wrungs that are considered to be handles); a refill pump arranged on said formalin container (Watkins, Fig. 1, pump is #201); a refill hose (Watkins, Fig. 1, #100) connected to said refill pump; and a refill pump power cord connected to said refill pump (the pump of Watkins is electrically connected to control system #230, as described in column 6, lines 41-57). 
Claim 18.  The grossing station of claim 17 further comprising a refill electric outlet arranged on the station, said refill pump power cord plugs into said refill electric outlet during refilling of a formalin tank arranged on the station (it would have been an obvious matter of design choice to provide auxiliary power from a power outlet to the system of Watkins since one of ordinary skill would know that electricity can be provided by multiple sources, and it appears that the claimed invention, or the apparatus of Watkins, would perform equally well, regardless of the source of electrical power).
Claim 19.  The grossing station of claim 

Discussion of allowable subject matter

Examiner notes that Applicant’s specification discusses an air flow turbulence indicator.  Inclusion of an air flow turbulence indicator, if claimed in sufficient detail, and in conjunction with Applicant’s current limitations, would likely overcome the prior art of record.
Furthermore, Applicant may be able to overcome the prior art by including other details of Applicant’s disclosure, if such details provide structural limitations not found in the prior art.  If prior art structures and functionality are found in the prior art, then the combination would likely be obvious (MPEP §2143 states that “Combining prior art elements according to known methods to yield predictable results” is an example of a rationale that may support a conclusion of obviousness).  However, if the combination of claimed structures provides functionality that is not found in the prior art, this would support an argument of non-obviousness.


Response to Applicant's remarks and amendments

Regarding double patenting rejections, Applicant has submitted terminal disclaimers dated 9/30/21, however the terminal disclaimers have not been approved.  The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record (see 37 CFR 1.321(a) and (b)).  A Power of Attorney has been filed on 5/18/22.  Please resubmit terminal disclaimers now that a POA has been filed.  No additional fees are required.
Regarding the prior rejection of claim 1 under 35 USC 112(b), Applicant has amended the claim, and the rejection has been withdrawn.  However, amended claim 1 is rejected under 35 USC 112(b) as discussed above.
With respect to independent claims 1 and 13, Applicant argues repeatedly on pages 8-11 that the cited prior art does not teach the structures recited in the claimed invention.  Examiner respectfully disagrees.  All claimed structures of Applicant’s invention are found in the prior art of Hallman, Bisson, Chan, Greenlees, Byers, and/or Takashima.  Applicant argues that structures are not found in the prior art; however each and every one of Applicant’s structures are found in at least one of the prior art references, therefore Applicant appears to be arguing against the references individually (i.e. that Hallman does not teach all of the claimed structures).  However, the test for obviousness is not what is found in only a single reference, but what the combined teachings of all of the prior art references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983).  In the instant case, each of Applicant’s claimed structures is found in the prior art as is discussed in the rejections above, and it would have been obvious to combine these various prior art structures to yield Applicant’s claimed invention, as is discussed in the rejections above.
Applicant makes arguments on pages 12-13 that the cited references are non-analagous.  Examiner respectfully disagrees.  Specifically Applicant argues that one of ordinary skill would not look to an HVAC system when considering how to ventilate a grossing station.  However, the field of Heating, Ventilation, and Air-Conditioning is directly related to ventilation, and therefore one of ordinary skill would in fact be motivated to consider prior art knowledge of HVAC s0ystems when considering how to ventilate a grossing station.  
Applicant also makes arguments on pages 12-13 that there is not motivation to combine the cited references, aside from impermissible hindsight reconstruction.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Moreover, motivations to combine the references are discussed in the above rejections.
Applicant argues on pages 14-15 of remarks that the art of Chan does not teach the recited lights of the claimed invention.  Examiner respectfully disagrees.  Applicant has not shown that there is any criticality or unexpected result that occurs with the claimed shape, configuration or spacing of lights (specifically the claim language of claims 13 and 15).  The fields of lighting and illumination have a large body of prior art, including art directed toward LED lighting such as Chan.  As there is no criticality or unexpected result from the claimed type of lights and spacing of lights, it would have been an obvious matter of design choice to provide the lights of Chan in any spacing or location to provide any desired illumination or intensity of lighting.
With respect to dependent claims, Applicant repeats arguments found on pages 8-14 of remarks; these issues have been discussed herein, see above.
Applicant’s remarks and amendments have been fully considered, but they have not been found to be persuasive.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673